Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the amendment filed on 4/7/21.  As directed by the amendment, claims 1, 11, 50, and 52 have been amended, claims 2, 10, 14, 30-31, and 44-46 have been canceled, and claims 54-55 have been added.  Claims 13 and 15 have been previously withdrawn. Thus, claims 1, 3-9, 11-13, 15-29, 32-43, and 47-55 are pending in the application, with claims 1, 3-9, 11-12, 16-29, 32-43, and 47-55 being examined on the merits.
Claim Interpretation- 35 USC § 112 – Sixth Paragraph/35 USC § 112(f)

2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	At present, the claims are not being interpreted under 35 USC 112(f).
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
5.	Claims 1, 3-4, 6-7, 16, 18-19, 34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Skipper in view of Scarberry et al (6,397,847).
	Regarding claim 1, Skipper discloses a seal forming structure (Fig. 48 depicts a sealing forming structure; see [0221]) for a patient interface for treatment of sleep disordered breathing using air pressure delivery of air to a patient’s airway (Fig. 3 depicts an example of how the seal forming structure in Fig. 48 would be used in a CPAP system), wherein the seal forming structure comprises a first section of a material (Fig. 48, gel 1040; [0221]) and a second section of another material (Fig. 48, membrane 1010 may be made of silicone or any other relatively inelastic or elastic material; [0220]), the second section comprises a face contacting surface (Fig. 48, membrane 1010 is designed to seal with the face), wherein the first section has a first dimension and a second dimension that is greater than the first dimension (Fig. 48, the oval shaped bladder has a major axis that is greater than its minor axis; see [0222]), the second dimension being substantially parallel to the face contacting surface and substantially perpendicular to the first dimension ([0222] discloses that the major axis is generally parallel with the surface against which a seal is formed) and wherein the first section is completely enclosed within the second section (Fig. 48, gel 1040 is completely enclosed within the membrane 1010), the second section configured to be in contact with the entire perimeter of the first section (Fig. 48, membrane 1010 is in contact with the entire perimeter of the gel 1040) and configured to contact the patient’s 
	Skipper does not disclose that the first section is made of a thermoformable material. 
	However, Scarberry teaches a customizable seal for a CPAP device wherein the seal comprises two section made of different materials (Fig. 8, sections 50b and 52b), wherein one of the materials is thermoformable (Col. 11, ln. 20-61, discloses that a second portion 52 may be formed of a “selectively formable substance” so that the general shape of the seal can be customized to fit more comfortably on the patient.  The passage goes on the state that the second portion 52 may transition from a fixed state to a malleable statue upon being heated to a certain level-i.e. “thermoformable”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the enclosed gel material of Skipper with a thermoformable material as taught by Scarberry in order to allow the general shape of the seal to be customized to more comfortably fit the patient by simple applying heat to the cushion.
	Regarding claim 3, the modified device of Skipper has the second section comprising a region for connection to a shell (Fig. 48, cushion 1005 must have some region for connection to the shell of the mask).
	The modified device of Skipper is silent as to how the second section is configured to connect to a shell.
	However, Scarberry additionally teaches that the sealing cushion is configured to connect to a mask shell via a planar border section for connection to a platform region 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the shell facing side of the cushion of the modified device of Skipper to have a planar border section configured to attach to a platform region of the shell as taught by Scarberry in order to provide the cushion with a secure connection means that will keep the cushion fixed to the shell. The resulting configuration would have the planar border as being substantially parallel to the second dimension.
	Regarding claim 4, the modified device of Skipper has the second section comprising a sealing flange for sealing against a patient’s face and a support flange (Skipper, Fig. 145, membrane 7210 acts a sealing flange, while under cushion 7212 acts as a support flange, as can be implemented in the embodiment of Fig. 48).
	Regarding claim 6, the modified device of Skipper has a patient interface comprising a seal forming structure according to claim 1, wherein the patient interface further comprises a shell (Skipper, Fig. 3, depicts a shell; [0276] explicitly discloses a “shell”).
	Regarding claim 7, the modified device of Skipper (as modified above in claim 3) has the patient interface comprising a carrier portion comprising a platform region (Scarberry, Fig. 3, shell 12 has a carrier region comprising a platform region for receiving the cushion 18), wherein the seal forming structure is attached to the platform region (Scarberry, Fig. 3, depicts the cushion attached to the platform region of the shell 12, as would be implemented with the cushion depicted in Fig. 145 of Skipper).

	Regarding claim 18, the modified device of Skipper has the thermoformable material as movably adapted to complement physical characteristics of a patient’s face when heat is applied, and is adapted to retain its complementary shape when heat is removed (Scarberry, col. 11, ln. 20-29, discloses the formable substance as allowing a customized shape to fit more comfortably on the patient, which would be accomplished by the material deforming to the physical characteristics of the patient’s face).
	Regarding claim 19, the modified device of Skipper (as modified in the rejection of claim 1 above) has an outermost perimeter of the first section defining a substantially oval shape in cross-section and an outermost perimeter of the second section defining substantially the same shape (Skipper, Fig. 48 depicts a substantially oval shape. [0222] discloses the shape as “oval or egg-shaped”).
	Regarding claim 34, the modified device of Skipper (as modified in the rejection of claim 3 above) has the planar border section as a first planar border section, wherein the second section includes a second planar border section opposite the first planar border section, and wherein the second planar border section is configured to directly contact the patient’s face, in use (Skipper, Fig. 48, membrane 1010 would be planar and a border section would contacting the patient’s face, and is located opposite to the connection with the shell).
.
6.	Claims 5 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Skipper in view of Scarberry, as applied to claims 1 and 16 above, and further in view of Anthony (2015/0374945).
	Regarding claim 5, the modified device of Skipper (as modified in the rejection of claim 1) has a thermoformable material for the first section (Scarberry, Col. 11, ln. 49-61, as implemented in the cushion of Skipper) and the material of the second section as elastic material (Skipper, [0220], discloses that the membrane 1010 may be elastic).
	The modified device of Skipper does not have that the thermoformable material is polycaprolactone (PCL).
	However, Anthony discloses a thermoplastic composition layer for forming a seal that is specific to the anatomical structures of an individual, wherein the thermoplastic composition is made of polycaprolactone ([0082]; Fig. 16 demonstrates thermo-forming a seal that fits the structure of a particular patient).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the thermoformable material of the modified device of Skipper to be polycaprolactone as taught by Anthony, as such a modification is the simple substitution of one known thermoformable material (i.e. the polycaprolactone of Anthony) for another known thermoformable material (i.e. the heat activated substance of Scarberry) to obtain the predictable result of providing a mask 
	Regarding claim 17, the modified device of Skipper (as modified in the rejection of claim 16) has a thermoformable material for the first section (Scarberry, Col. 11, ln. 49-61, as implemented in the cushion of Skipper).
	The modified device of Skipper is silent as to the softening temperature of the thermoformable material.
	However, Anthony discloses a thermoplastic composition layer for forming a seal that is specific to the anatomical structures of an individual, wherein the thermoplastic composition is made of polycaprolactone ([0082]; Fig. 16 demonstrates thermo-forming a seal that fits the structure of a particular patient).  Polycaprolactone is the same material as used by the applicant, and therefore has a softening temperature between 40-100 degrees Celsius.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the thermoformable material of the modified device of Skipper to be polycaprolactone as taught by Anthony, as such a modification is the simple substitution of one known thermoformable material (i.e. the polycaprolactone of Anthony) for another known thermoformable material (i.e. the heat activated substance of Scarberry) to obtain the predictable result of providing a mask seal that conforms to the specific shape and anatomy of a user’s face to provide the best individualized seal.


Allowable Subject Matter
7.	Claims 8, 20-25, and 37-40 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose “wherein the longitudinal end of the first section is a first mating device made in one piece of the thermoformable material, the first mating device includes a first surface that directly contacts a second surface of a second mating device of the shell in order to form a chemical bond, a moulded mechanical interlock, or a mechanical interlock in the form of a snap-fit connection” (claim 8, ln. 8-11).
8.	Claims 9, 26-29, and 41-43 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose “a first section of thermoformable material…wherein the first section comprises a perimeter section and a plurality of radially extending web portions connecting the perimeter section to the shell” (claim 9, ln. 3-6).
9.	Claims 11-12, 32-33, 47-55 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose “an insertion axis extending along and between the first end and the second end, said first end including a sealing flange intersecting the insertion axis and configured to contact the patient’s face…wherein the groove is configured to remain exposed whether the shell is coupled or uncoupled to the seal forming structure” (ln. 4-9).
10.	Claims 35 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
11.	Applicant’s arguments filed 4/7/21 on Page 12 with respect to claim 1 and regarding Skipper not disclosing “the first section having a first dimension and a second dimension that is greater than the first dimension, the second dimension being substantially parallel to the face contacting surface and substantially perpendicular to the first dimension” have been considered, but are not persuasive.  While the Skipper’s embodiment of Fig. 145 does not have the claimed dimensions, another embodiment pictured in Fig. 48 does have the claimed first and second dimensions.  Thus, claim 1 and its dependent claims remain rejected under 35 USC 103.
Conclusion 
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785